     Case 3:18-cv-01060-L-LL Document 110 Filed 01/04/21 PageID.3243 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KURIN, INC.,                                       Case No.: 3:18-cv-1060-L-LL
12                                     Plaintiff,
                                                        ORDER GRANTING MOTION FOR
13   v.                                                 DISMISSAL OF COUNTERCLAIMS
                                                        WITHOUT PREJUDICE
14   MAGNOLIA MEDICAL
     TECHNOLOGIES, INC.,
15
                                     Defendant.
16
17
18
19         Pending before the Court in this false advertising action involving medical devices
20   is Counterclaimant Magnolia Medical Technologies, Inc.’s (“Magnolia”) Motion for
21   Voluntary Dismissal of Counterclaims Without Prejudice (doc. no. 95). Counterclaim
22   Defendant Kurin, Inc. (“Kurin”) filed an opposition and Magnolia replied. The Court
23   determines the motion without oral argument pursuant to Civil Local Rule 7.1.d.1. For
24   the reasons that follow, Magnolia’s motion is granted.
25         This action involves claims and counterclaims alleging false advertising regarding
26   the parties’ competing blood sample collection devices. The parties filed cross-motions
27   for summary judgment resulting in summary adjudication of Kurin’s claims in
28   Magnolia’s favor and in denial of Kurin’s motion for summary judgment on Magnolia’s

                                                    1
                                                                                3:18-cv-1060-L-LL
     Case 3:18-cv-01060-L-LL Document 110 Filed 01/04/21 PageID.3244 Page 2 of 5



 1   counterclaims. (Doc. no. 85.) The only claims remining in this action are Magnolia’s
 2   counterclaims.
 3         Magnolia wishes to dismiss its counterclaims without prejudice. Under Rule
 4   41(a)(1), a plaintiff can voluntarily dismiss its claims without a court order either before
 5   “the opposing party serves . . . an answer or a motion for summary judgment,” or by
 6   “stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. Proc.
 7   41(a)(1). Otherwise, “an action may be dismissed at the plaintiff’s request only by court
 8   order, on terms that the court considers proper. . . . Unless the order states otherwise, a
 9   dismissal under . . . paragraph (2) is without prejudice.” Id. 41(a)(2). Because the time
10   for voluntary dismissal without court order has passed, and Kurin has not stipulated to
11   dismissal without prejudice, Magnolia requests an order of the Court to dismiss its
12   counterclaims without prejudice as provided by Rule 41(a)(2).
13         Kurin opposes Magnolia’s motion. It argues the counterclaims should either be
14   tried in this Court or dismissed with prejudice, so as to preclude Magnolia from litigating
15   them in another forum. Shortly after filing the instant motion, Magnolia moved to amend
16   its complaint in a parallel patent infringement action which is pending between the same
17   parties in the District of Delaware (“Delaware Action”). Kurin maintains, and Magnolia
18   disputes, that Magnolia’s proposed amended complaint in the Delaware Action restates
19   the counterclaims Magnolia seeks to voluntarily dismiss in this action. Kurin argues that
20   granting Magnolia’s pending motion to dismiss the counterclaims without prejudice
21   would be prejudicial to Kurin because it would have to litigate them anew in the
22   Delaware Action.
23          “When ruling on a motion to dismiss without prejudice, the district court must
24   determine whether the defendant will suffer some plain legal prejudice as a result of the
25   dismissal.” Westlands Water Dist. v. United States, 100 F.3d 94, 96 (9th Cir. 1996). The
26   legal prejudice inquiry focuses “on the rights and defenses available to a defendant in
27   future litigation.” Id. at 97. It is “prejudice to some legal interest, some legal claim, [or]
28   some legal argument.” Id.

                                                    2
                                                                                     3:18-cv-1060-L-LL
     Case 3:18-cv-01060-L-LL Document 110 Filed 01/04/21 PageID.3245 Page 3 of 5



 1         Kurin argues it will suffer prejudice because it has already expended significant
 2   funds in prosecuting the counterclaims in this Court, including fact and expert discovery,
 3   and has begun preparation for trial. Kurin argues it will be prejudiced if Magnolia’s
 4   motion is granted and Magnolia reasserts the same claims in the Delaware Action,
 5   because Kurin will have to litigate them in Delaware. This argument is unavailing.
 6         First, Kurin admits the parties have stipulated that any discovery taken in this
 7   action can be used in the Delaware action. (Doc. no. 105 (“Opp’n”) at 7.) Accordingly,
 8   there is no risk of unnecessary expense due to duplicative discovery.
 9         Second, “plain legal prejudice does not result merely because the defendant will be
10   inconvenienced by having to defend in another forum or where a plaintiff would gain a
11   tactical advantage . . ..” Smith v. Lenches, 263 F.3d 972, 976 (9th Cir. 2001); Hamilton v.
12   Firestone Tire & Rubber Co., Inc., 679 F.2d 143, 145 (9th Cir. 1982) (“the mere
13   inconvenience of defending another lawsuit does not constitute plain legal prejudice”);
14   see also Hamilton, 679 F.2d at 146 & n.1. Similarly, plain legal prejudice does not arise
15   from “significant expense in preparing and filing . . . pleadings,” or even asserting that
16   trial preparation had already begun. Hamilton, 679 F.2d at 145-46; Westlands Water
17   Dist., 100 F.3d at 97 (“the expense incurred in defending against a lawsuit does not
18   amount to legal prejudice”). For example, in Hamilton the appellate court affirmed
19   dismissal without prejudice to allow the plaintiff to pursue pending parallel litigation in
20   another court after the defendant had incurred expenses by filing counterclaims and
21   proceeding with discovery in the first action. 679 F.2d at 145. Kurin has not shown that
22   dismissal of Magnolia’s counterclaims without prejudice will cause Kurin to suffer “plain
23   legal prejudice.”
24         Kurin also argues that the Court should dismiss the counterclaims with, rather than
25   without, prejudice. In this regard, a “district court may consider whether the plaintiff is
26   requesting a voluntary dismissal only to avoid a near-certain adverse ruling.” Maximum
27   Indem. Ins. Co. v. A-1 All Am. Roofing Co., 299 Fed. App’x. 664, 666 (9th Cir. 2008
28   (citing Terrovona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988)). Kurin suggests this

                                                   3
                                                                                    3:18-cv-1060-L-LL
     Case 3:18-cv-01060-L-LL Document 110 Filed 01/04/21 PageID.3246 Page 4 of 5



 1   is the case here because Magnolia failed to provide any discovery on the issue of
 2   damages -- a contention Magnolia disputes. On its face, Kurin’s contention is a far cry
 3   from a “near-certain adverse ruling.” Kurin’s summary judgment motion on Magnolia’s
 4   counterclaims was denied in its entirety because Kurin failed to meet its burden of
 5   showing that Magnolia had no evidence to support its claims. (Doc. no. 85 at 41-42.)
 6   Unlike in Terrovona, no adverse rulings on the merits have been issued against Magnolia,
 7   852 F.2d at 429 (request for dismissal without prejudice made after an adverse magistrate
 8   judge report and recommendation), and unlike in In re The Exxon Valdez, cited by Kurin
 9   (Opp’n at 11), Magnolia is not facing dismissal of its counterclaims as a sanction for
10   discovery violations, 102 F.3d 429, 432 (9th Cir. 1988).
11         Finally, Kurin’s claim-splitting argument, based on Adams v. California
12   Department of Health Services, 487 F.3d 684 (9th Cir. 2007), overruled on other grounds
13   by Taylor v. Sturgell, 553 U.S. 880 (2008), is not addressed to the proper forum. (See
14   Opp’n at 19.) As in Adams, the argument should be raised in the Delaware Action. See
15   Adams, 487 F.3d at 688-89 (claim splitting analysis conducted in second action based on
16   the claims alleged therein). This Court expresses no opinion regarding Kurin’s claim-
17   splitting argument.
18         For the reasons stated above, Magnolia’s motion is granted. Magnolia’s
19   counterclaims are dismissed without prejudice pursuant to Federal Rule of Civil
20   Procedure 41(a)(2).
21         IT IS SO ORDERED.
22   Dated: December 24, 2020
23
24
25
26
27
28

                                                  4
                                                                                  3:18-cv-1060-L-LL
     Case 3:18-cv-01060-L-LL Document 110 Filed 01/04/21 PageID.3247 Page 5 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
                                                                         3:18-cv-1060-L-LL
